Title: To George Washington from William Heth, 12 January 1799
From: Heth, William
To: Washington, George



Dear Sir
Petersburg 12th Jany 1799

Persuaded that it will afford you much gratification, to see how our much esteemd friend General Pinckney was received at this place, hitherto considerd, as highly democratic; I hasten to hand you a paper, wch contains an history of our doings.
Our toasts are lengthy to be sure—but, they are what I wishd—pointed, & animated. I have the honor to be, Dear Sir, with the greatest respect & affection Yr Obt Sert

Will. Heth

